Citation Nr: 1508261	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to payment for Dependents' Educational Assistance (DEA) benefits, under Chapter 35 of Title 38 of the United States Code, beginning August 24, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from December 1974 to October 1980; he passed away August [redacted], 2002.  The appellant in this case is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant and his mother testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

On appeal, it is not disputed that the appellant is eligible for DEA benefits from August [redacted], 2002 through August [redacted], 2012.  Instead, the issue on appeal is apparently that the appellant attended school at Prairie View A&M University from 2001 until approximately 2006, per his statements, and that he has never been paid his DEA benefits, despite submitting all of the proper paperwork.

After a review of the claims file, official transcripts of record indicate that the appellant's last semester in school was Spring 2005.  Furthermore, there is a listing of several reconciled (cashed) checks from March 2003 through June 2005, which an Audit Worksheet prepared in September 2012 documents totals $18,435.82 of benefits being paid in this case.  Further evidence in support of payment of benefits in this case is a March 2005 letter informing the appellant that his educational payments were being reduced to $401.00 per month in light of his school reporting a reduction in his credit hours from 9 to 6.  Thus, the Board is left to conclude on the basis of the evidence of record at this time that it appears that the appellant has, in fact, been paid the full amount of DEA benefits that he is entitled to receive.

However, in light of the appellant's extremely and at times frustrated and bewildered testimony in his July 2014 hearing regarding having never received any check or payment regarding his DEA benefits, the Board finds that a remand is necessary in order to prepare another audit in this case and for the appellant to be notified of that audit's findings and given a chance to dispute the findings of that audit.  

Additionally, on remand, the Board notes that perhaps it would be helpful in this case if copies of the reconciled (cashed) checks noted in the claims file could be obtained, the payee of those checks identified, and/or the location of the payout of those checks could be identified.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the reconciled checks from March 2003 through June 2005 and associate those documents with the claims file.  If copies of those checks are unavailable, associate with the claims file information regarding who the payee of those checks was and/or the location of payout of those checks.

2.  Prepare another audit regarding payment of DEA benefits to the appellant in this case.  Following preparation of the audit, the appellant should be provided a copy of the findings of that audit, and should be allowed an appropriate time to dispute the findings of and/or to submit additional argument with regards to the findings of that audit.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of entitlement to payment for DEA benefits beginning August [redacted], 2002.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

